NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 12-10410

                Plaintiff - Appellee,             D.C. No. 2:12-cr-00587-ROS

  v.
                                                  MEMORANDUM *
NELDA DRUCILA PLATA-ARMENTA,
a.k.a. Nelda Plata-Armenta,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Howard D. McKibben, District Judge, Presiding **

                              Submitted June 18, 2013 ***

Before:         TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Nelda Drucila Plata-Armenta appeals from the district court’s judgment and

challenges her guilty-plea conviction and 21-month sentence for reentry of a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable Howard D. McKibben, Senior United States District
Judge for the District of Nevada, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Plata-Armenta’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Plata-Armenta the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   12-10410